Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The applicant is respectfully requested to review the drawings and specification to ensure they follow 37 CFR 1.83(a). The listing of items below may not be exhaustive given the large amount of items the examiner has found.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head support and movement means, cast-workpiece movement means, cast-workpiece movement means, processing unit, a control station, predefined portions of the cast, portions of the cast, a workpiece, a semi-finished workpiece, upper-stage workpiece, cast-workpiece, robot movement unit with automated  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show
A cast
workpiece 
sprues, cast runners, wells, vacuum branches, and foundry burrs
a laser beam 
a delivery source
predefined portions of the cast
a predefined cutting path
the cast parts to be discarded
a single predefined cutting path
a thickness of a portion of the cast to be cut
a detection device
parts of the cast to be discarded
at least one laser sight
thicknesses of portions of the cast
a processing unit 
a dedicated cutting path
a semi-finished workpiece
laser-cutting burrs
 a special cutting die
a semi-finished, upper-stage workpiece
cast-workpiece movement means
a same portion of the cast

as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Due to the amount of 112(f) interpretations accompanied by 112(a) and 112(b) rejections, the examiner will not be providing an interpretation from the specification for what the 112(f) interpretations are understood to be because they are not ascertainable in light of the state of the application.
"A system performing operations" in claim 1
“operations for making” in claim 1
"operations for cutting" in claim 1
"head support and movement means" in claims 1, 2, and 13.
"cast-workpiece movement means" in claim 12, and 17.
"laser sight support and movement means" in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of "operations for cutting the cast are performed, including operations to eliminate sprues, cast runners, wells, vacuum branches, and foundry burrs", "a laser 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "herein the laser head is moved by the head support and movement means along a single predefined cutting path" and "along which is performed a single, consecutive cutting operation or a plurality of consecutive cutting operations" are not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 2.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of " wherein said laser head emits, through the delivery source, a laser beam of variable intensity according to a thickness of a portion of the cast to be cut" is not 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of " wherein the detection device is suitable to define" is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 6.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of " a processing unit that receives information", “information collected by the detection device”, “processes it”, “processes it to define”, and “the laser head of the operating station operates” are not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 7.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of " wherein said auxiliary operating station performs mechanical operations on the semi-finished workpiece", and “obtaining a semi-finished, upper-stage workpiece” are not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 9.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of " which performs dimensional control and mechanical quality control operations on the workpiece." is not positively recited in the specification such 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “performs marking and tracking operations" is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 11.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of " which move a cast-workpiece through different stations" is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 12.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claim 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of " obtained by foundry operations", “performing operations of cutting from the cast parts to be discarded’, “operations to eliminate sprues, cast runners, wells, vacuum branches, and foundry burrs”, “are not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 14.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of "detecting dimensions and shapes of the cast and position 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of " wherein the laser head avoids needing to pass over a same portion of the cast multiple times" is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 16.
Claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 15, 16, and 17 are also rejected due to their dependence to one or more of the above rejected independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The recitation of “a cast obtained by foundry operations” is unclear how cast is obtained and what foundry operations are required to make the cast because the act of obtaining is not positively recited in the specification.  
The recitation of “is loaded” is unclear if the applicant meant hand loaded or automatically loaded, the act of loading is not positively recited in the specification.  
The recitation of “is unloaded” is unclear if the applicant meant hand loaded or automatically loaded, the act of unloading is not positively recited in the specification.  
The recitation of “an operating station between the loading station and the unloading station” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.   
The recitation of “operations for cutting the cast are performed” is unclear because the operations are not positively recited in the specification. 
The recitation of “including operations to eliminate sprues, cast runners, wells, vacuum branches, and foundry burrs” is unclear because the operations are not positively recited in the specification.
The recitation of “a laser head that emits a laser beam through a delivery source” is unclear because the nature of the delivery source is not positively recited to exactly what it is meant to be. The assumption would be a fiber optic cable.
The recitation of “a delivery source that cuts predefined portions of the cast” is unclear because the method for cutting is not positively recited in the specification. 
The recitation of “predefined portions of the cast” are not positively recited in the specification.
The recitation of “head support and movement means operatively connected to the laser head” is unclear because the movement means is not positively recited, therefore, it is unclear how it is to be operatively connected.
The recitation of “to support and move the laser head according to a predefined cutting path along which to cut from the cast parts to be discarded” is not positively recited.
The recitation of “a predefined cutting path” is unclear because it is not positively recited in the specification.
The recitation of “the cast parts to be discarded” is not positively recited. It is also assumed that this is a scrapped part.
Claim 1 recites the limitation "the cast parts to be discarded".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not disclose a cast part to be discarded.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The recitation of “the laser head is moved by the head support and movement means” is unclear how the movement means operates and what it is supposed to be.
The recitation of “a single predefined cutting path” is unclear if it is meant to be a new cutting path from claim 1 or the cutting path from claim 1. Also, it is not positively recited in the specification.
The term “or a” in claim 2 is a relative term which renders the claim indefinite. The term “or a” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of "or a" makes "consecutive cutting operation or a plurality of consecutive cutting operations" optional.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a laser beam” is unclear if it is meant to be a new laser beam or the laser beam of claim 1
The recitation of “according to a thickness of” is unclear how the laser beam has a variable intensity and is determined by the thickness.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a detection station, positioned between the loading station and the operating station” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.   
The recitation of “a detection device which detects dimensions and shapes of the cast” is unclear because it is not positively recited in the specification.
The recitation of “detecting position of parts of the cast to be discarded” is unclear because the method of detection position and the cast to be discarded is not positively recited.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “is suitable” is unclear what metrics are required to make the detection device suitable.
The recitation of “to define also thicknesses of portions of the cast” is unclear because the method of defining is not positively recited.
The recitation of “portions of the cast” is unclear what the portions of the cast are because they are not positively recited in the specification. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a processing unit that receives information” is unclear because the process of receiving is not positively recited.  The information received is also not positively recited in the specification.
The recitation of “processes it” is unclear because the method of processing is not positively recited in the specification.
The recitation of “to define a dedicated cutting path” is unclear because the step of defining is not positively recited in the specification. 
The recitation of “a dedicated cutting path” is unclear because there is no dedicated cutting path positively recited in the specification.
The recitation of “along which the laser head of the operating station operates” is unclear what the step of operating is because it is not positively recited. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a deburring station positioned downstream of the operating station” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.   
The recitation of “performing deburring operations” is unclear because the deburring operations are not positively recited. 
The recitation of “a semi-finished workpiece” is not disclosed in the specification.
The recitation of “exiting the operating station” is unclear how the workpiece exits because it is not positively recited.
The recitation of “to eliminate laser-cutting burrs” is unclear because the method of eliminating is not positively recited.  Laser-cutting burrs are not positively recited and it is difficult to determine what they are supposed to be.
The recitation of “laser-cutting burrs generated in cutting operations” is unclear because the process of generating is not positively recited.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “positioned downstream” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.
The recitation of “performs mechanical operations” is unclear because the mechanical operations are not positively recited and therefore not able to be determined.
The recitation of “exiting the at least one operating station” is unclear how the workpiece exits because it is not positively recited.
The recitation of “obtaining a semi-finished upper-stage workpiece” is unclear because the step of obtaining is not positively recited.
The term “and/or” in claim 9 is a relative term which renders the claim indefinite. The term “and/or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of and/or makes the location of the auxiliary operating station optional and therefore unclear.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “positioned upstream” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.
The recitation of “which performs dimensional control and mechanical quality control operations on the workpiece” is unclear because the steps of performing 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “performs marking and tracking operations on the workpiece” is unclear because the steps of marking and tracking are not positively recited.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “comprising cast-workpiece movement means” is unclear because the cast-workpiece movement means is not positively recited in the specification.
The recitation of “which move” is unclear because the method of movement is not positively recited.
The recitation of “a cast workpiece” is unclear if it is meant to refer to the cast workpiece of claim 1 or if it is for a new cast workpiece.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a cast obtained by foundry operations” is unclear how cast is obtained and what foundry operations are required to make the cast because the act of obtaining is not positively recited in the specification 
The recitation of “carried out” is unclear if the foundry operation or process for making is meant to be carried out.
The recitation of “is loaded” is unclear if the applicant meant hand loaded or automatically loaded, the act of loading is not positively recited in the specification.  
The recitation of “is unloaded” is unclear if the applicant meant hand loaded or automatically loaded, the act of unloading is not positively recited in the specification
The recitation of “an operating station between the loading station and the unloading station” is unclear if the applicant intends between to indicate the physically placement of the machines or how the machines are in the production series and the state of being between is not positively recited in the specification.   
The recitation of “operations for cutting the cast are performed” is unclear because the operations are not positively recited in the specification. 
The recitation of “including operations to eliminate sprues, cast runners, wells, vacuum branches, and foundry burrs” is unclear because the operations are not positively recited in the specification.
The recitation of “a laser head that emits a laser beam through a delivery source” is unclear because the nature of the delivery source is not positively recited to exactly what it is meant to be. The assumption would be a fiber optic cable.
The recitation of “a delivery source that cuts predefined portions of the cast” is unclear because the method for cutting is not positively recited in the specification. 
The recitation of “predefined portions of the cast” are not positively recited in the specification.
The recitation of “head support and movement means operatively connected to the laser head” is unclear because the movement means is not positively recited, therefore, it is unclear how it is to be operatively connected.
The recitation of “to support and move the laser head according to a predefined cutting path along which to cut from the cast parts to be discarded” is not positively recited.
The recitation of “a predefined cutting path” is unclear because it is not positively recited in the specification.
The recitation of “the cast parts to be discarded” is not positively recited. It is also assumed that this is a scrapped part.
Claim 13 recites the limitation "the cast parts to be discarded".  There is insufficient antecedent basis for this limitation in the claim. Claim 13 does not disclose a cast part to be discarded.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a cast obtained by foundry operations” is unclear how cast is obtained and what foundry operations are required to make the cast because the act of obtaining is not positively recited in the specification 
The recitation of “performing operations of cutting” is unclear because the operations are not positively recited in the specification. 
The recitation of “including operations to eliminate sprues, cast runners, wells, vacuum branches, and foundry burrs” is unclear because the operations are not positively recited in the specification.
Claim 14 recites the limitation "the cast parts to be discarded".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 does not disclose a cast part to be discarded.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “detecting dimensions and shapes of the cast and position of parts” is unclear because the method of detecting is not positively recited in the specification.
The recitation of “performing the operations of cutting the cast” is unclear because the method of performing cutting operations are not positively recited in the specification.
The recitation of “a predefined cutting path” is unclear because it is not positively recited in the specification. 

Claim 15 recites the limitation "the detecting step".  There is insufficient antecedent basis for this limitation in the claim.  A step of detecting is not positively recited in claim 15 nor in any of the previous claims of which claim 15 depends.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “the laser head avoids needing to pass over a same portion” is unclear because the benefit and method that allows the laser head to avoid needing to pass over is not positively recited in the specification. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “one robot movement unit” is unclear because a robot movement unit is not positively recited. The examiner assumes the applicant meant a robotic arm but anything that moves by computer control can be considered a robot movement unit.
The recitation of “with automated guidance” is unclear because automated guidance is not positively recited in the specification.

Claim Rejections - 35 USC § 102 or 35 USC § 103
Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190193208-A1 KALLI
US-10183337-B2 Patten
US-20180250775-A1 SPINK
US-20180188544-A1 GROSS
US-9608397-B2 Sato
US-20160311062-A1 Tiwari
US-20150104956-A1 PULLENS
US-20140353295-A1 CLAERHOUT
US-20140076870-A1 Hirano
US-20130319066-A1 Bennett

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763